DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/06/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manhas et al (USP 9,999,227), in view of Bergman et al (USP 10,136,651) and further in view both of Holz et al (US 2008/0293571 A1) and Dayan et al (Bioorganic & Medicinal Chemistry, 17, 2009, 4022-4034).
Manhas disclosed [abstract] pesticidal natural oils as active agents, mixed in carrier (e.g., solvent) systems [abstract and col 5, lines 57-65]. Neem oil was active against pests, generally [abstract; col 2, lines 6-22; col 4, lines 27-33] (e.g., including ants at  [claims 5-6; col 4, lines 27-33]), and was disclosed at 0.25 % to 99.3 % by weight, including any concentration therebetween (e.g., effective amount) [col 14, lines 22-24]. 
Manhas did not disclose sabadilla alkaloids, as recited in claim 1.
Bergman disclosed [abstract] pesticides comprising sabadilla. The sabadilla contained the alkaloid fraction of the sabadilla seed [col 2, lines 31-33]. Bergman further disclosed veratridine and cevadine as sabadilla alkaloids derived from the Schoenocaulon officinale plant [col 1, lines 28-35]. Sabadilla was active against pests, generally [abstract; col 1, lines 58-60; col 7, lines 8-40].
Holz disclosed insecticides/pesticides comprising mixtures of sabadilla (varatrine) and neem [abstract], each at from 0.5 % to 1 % by weight [claim 5; ¶s 0017, 0020]. The insecticidal mixture was active against pests, including ants [abstract, ¶s 0004, 0017].
Dayan taught that the activity of sabadilla preparations has been attributed to the alkaloids cevadine and veratridine, which are collectively referred to as veratrine [section 3.7].
Since Manhas disclosed active agents against pests generally, it would have been prima facie obvious to one of ordinary skill in the art to include sabadilla alkaloids within Manhas’ pesticide, as taught by Bergman. An ordinarily skilled artisan would have been motivated to include agents with activity against pests, generally [abstract; col 1, lines 58-60; col 7, lines 8-40].
It would have been prima facie obvious to one of ordinary skill in the art to include sabadilla within Manhas at 0.5 % to 1 % by weight. The ordinarily skilled artisan would have been motivated to include concentrations effective against pests, as taught by Holz.
The instant claim 1 recites a concentration ratio of the sabadilla alkaloids to the neem oil from about 1:1,000 to about 2:1. 
The instant claim 19 recites a concentration ratio of the sabadilla alkaloids to the neem oil from about 1:500 to about 1:1. 
The instant claim 20 recites a concentration ratio of the sabadilla alkaloids to the neem oil from about 1:80 to about 1:1. 
The instant claim 21 recites a concentration ratio of the sabadilla alkaloids to the neem oil from about 1:80 to about 1:5. 
Holz disclosed 0.5 % to 1 % by weight sabadilla. Manhas disclosed 0.25 % to 99.3 % by weight neem oil. The combined teachings of the amounts of ingredients taught by Holz (sabadillla) and Manhas (neem) fall within the claimed ranges.
For example, 0.5 % sabadilla and 0.25 % neem fall within the disclosed amounts of Holz and Manhas, which reads on the claimed ratio of sabadilla to neem at about 2:1. Also, 0.5 % sabadilla and 0.5 % neem fall within the disclosed amounts (weight) of Holz and Manhas, which reads on the claimed ratio of sabadilla to neem at about 1:1. Likewise, 1 % sabadilla and 5 % neem fall within the disclosed amounts (weight) of Holz and Manhas, which reads on the claimed ratio of sabadilla to neem at about 1:5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 5-6 are rendered prima facie obvious because Holz disclosed sabadilla (varatrine) at from 0.5 % to 1 % by weight [claim 5; ¶s 0017, 0020].
The instant claim 5 recites 0.01-1 % by weight sabadilla.
The instant claim 6 recites 0.025-0.5 % by weight sabadilla.
Holz disclosed sabadilla (varatrine) at from 0.5 % to 1 % by weight. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 7-8 are rendered prima facie obvious because Manhas disclosed 0.25 % to 99.3 % by weight the active ingredient (neem), as previously discussed.
The instant claim 7 recites from about 0.1 to about 10 % by weight neem oil. 
The instant claim 8 recites from about 0.5 to about 4 % by weight neem oil. 
Manhas disclosed 0.25 % to 99.3 % by weight neem. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.

Applicant argued a synergistic control of house flies, bed bugs and cockroaches. Applicant cited the Suranyi Declaration submitted July 23, 2020.
The Examiner maintains (Final Rejection, 10/28/2020, pages 4 and 6, each at the sections entitled Response to Arguments) that both sabadilla alkaloids and neem oil are known synergists in pesticidal formulations, alone and in combination. The Applicant’s allegations of a synergistic effect are not persuasive, and do not overcome the 35 USC § 103 rejection. The 35 USC § 103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612